BROWN, District Judge.
It is a matter of grave doubt whether a person can put a pile or two upon the tide flats, or any such temporary and uncertain structure as the “cradle” described by the witnesses in this case, and thereby establish possession, or right of possession. It is to be remembered that these tide lands are not held for sale by the government; that no one can occupy them as of right, as they can uplands, with a view of obtaining title thereto from the government when the land shall come into the market. All that go upon these tide lands are trespassers. They are there without ■right or authority of law. If they have possession, it must be such character of possession as keeps all others out, and such as constitutes actual occupation by themselves. The owners of the uplands, and probably of the shore line, have a right to pass out over their land to deep water, and their ownership of the land down to the shore line gives them a right to wharf out, if they desire, to deep water, subject, of course, to the rights of navigation and commerce.
If either the plaintiff company or Goldsteen had any rights in the particular tract of land in controversy, it would seem that Goldsteen had the better right, because of ownership of the shore line and occupation thereof even below the tide line, prior to any pretense of occupation whatsoever by the ferry company of the tide waters at a distance farther out from the shore. But the defendant company has built its wharf running out to deep water over the line of the Behr-ends’ approach to the same from the shore, and has then constructed an “L,” at a point farther out than the ferry company ever occupied or ever controlled. If, therefore, the plaintiff company could obtain any rights in said waters by possession and occupation of a portion farther out than that occupied by *536Goldsteen and his grantors, the defendant company would have the same right to occupy a point farther out toward deep water on the same line as that occupied by the ferry company. But I think Goldsteen had the better right, which extended out to deep water; and, having conveyed that right •to the steamship company, that company has a right to occupy the same for the purposes of a wharf. Its title by possession is a higher and better title than that of the plaintiff company. The relief prayed for by the plaintiff company is therefore denied.